UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1453




GONG-REN YANG, a/k/a Gui Wen Chen,

                                                         Petitioner,


          versus


JOHN ASHCROFT, Attorney General of the United
States,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-281-006)


Submitted:   November 19, 2004          Decided:    December 14, 2004


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


H. Raymond Fasano,     MADEO & FASANO, New York, New York, for
Petitioner. Peter D.   Keisler, Assistant Attorney General, Linda S.
Wendtland, Assistant   Director, Donald A. Couvillon, DEPARTMENT OF
JUSTICE, Washington,   D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Gong-Ren Yang, a native and citizen of the People’s

Republic of China, seeks review of a decision of the Board of

Immigration   Appeals   (Board)   affirming     the   immigration    judge’s

denial of his applications for asylum, withholding of removal, and

protection under the Convention Against Torture.* We have reviewed

the administrative record, the immigration judge’s decision, and

the order of the Board, and find that substantial evidence supports

the Board’s conclusion that Yang failed to sustain his burden of

showing   past   persecution   or    a   well-founded    fear   of   future

persecution, as required to establish eligibility for asylum.            See

8 C.F.R. § 1208.13(a) (2004) (stating that the burden of proof is

on the alien to establish eligibility for asylum); INS v. Elias-

Zacarias, 502 U.S. 478, 483 (1992) (same).            We will reverse the

Board only if the evidence “‘was so compelling that no reasonable

fact finder could fail to find the requisite fear of persecution.’”

Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (quoting Elias-

Zacarias, 502 U.S. at 483-84).       The evidence does not compel such

a result in this case.

           In addition, we uphold the denial of Yang’s application

for withholding of removal.         “Because the burden of proof for

withholding of removal is higher than for asylum--even though the



     *
      Yang raises no issues         regarding   the   Convention     Against
Torture claim in this court.

                                    - 2 -
facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”         Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).

           We deny Yang’s petition for review.          We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                         PETITION DENIED




                                  - 3 -